Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites “wherein the single pulse fluence 10 mJ/mm^2 and 205 mJ/mm^2” and should be adjusted to reflect proper grammar. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Henrottin (US11292084) in view of DiGiovanni (US 20170072511).
Regarding claim 1, Henrottin teaches a method for surface treating a substrate prior to adhesive bonding, the method comprising: determining, by a processor, a predetermined set laser path corresponding to a predefined geometric pattern (Col. 12 lines 10-15 pattern 17 is preferably programmed on a computer 38); commanding, by the processor, a laser to apply a pulsed laser beam to a contact surface of the substrate along the predefined geometric pattern (Col. 15 lines 15-25 a computer 38 controls laser 31 along the pattern 31), but is silent on the pulsed laser beam having a single pulse fluence between 1 mJ/mm^2 and 1025 mJ/mm^2.
However, DiGiovanni teaches the pulsed laser beam having a single pulse fluence between 1 mJ/mm^2 and 1025 mJ/mm^2 ([0028] beam 30 at a fluence between about 0.25 J/cm^2 and about 25 J/cm^2, which is equivalent to a fluence between 2.5 to 250 mJ/mm^2).
Henrottin and DiGiovanni are considered to be analogous to the claimed invention because they are in the same field of laser treatment devices. It would have been obvious to have modified Henrottin to incorporate the teachings of DiGiovanni to have the pulse fluence be between 1 mJ/mm^2 and 1025 mJ/mm^2 to allow the target material to sublimate into a free expanding plasma plume and escape the microstructure of the super abrasive material (DiGiovanni [0025]).
Regarding claim 2, Henrottin and DiGiovanni teach the method of claim 1, but Henrottin is silent on further comprising prior to the commanding, by the processor, coupling the laser to a computer numeric control tool.
However, DiGiovanni teaches further comprising prior to the commanding, by the processor, coupling the laser to a computer numeric control tool ([0028] the laser 28 may be positioned and controlled in a manner analogous to standardized computer numerical control).
 It would have been obvious to have modified Henrottin to incorporate the teachings of DiGiovanni to have a CNC device couples to the laser in order to have the laser following machining processes employed in various other applications (DiGiovanni [0028]).
Regarding claim 7, Henrottin and DiGiovanni teach the method of claim 1, but Henrottin is silent on wherein the substrate is a nickel alloy.
However, DiGiovanni teaches wherein the substrate is a nickel alloy ([0021] super abrasive material 4, to be treated by laser, containing nickel).
It would have been obvious to have modified Henrottin to incorporate the teachings of DiGiovanni to have the substrate be nickel in order to act as a catalyst to for a layer of polycrystalline diamond material (DiGiovanni [0004]).
Regarding claim 9, Henrottin and DiGiovanni teach the method of claim 1, and Henorttin teaches wherein the predefined geometric pattern comprises at least one of a linear array pattern, a perpendicular crosshatch pattern, or a rotating linear array (Col. 6 lines 35-42 pattern comprises a plurality of lines).
Regarding claim 10, Henrottin and DiGiovanni teach the method of claim 1, and Henorttin teaches wherein the pulsed laser beam comprises a wavelength of about 355 nm or about 1,064 nm (Col. 5 lines 35-40 the pulsed structuring laser beam having a wavelength of between 200 and 11,000 nm).

Claim 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Henrottin (US11292084) and DiGiovanni (US20170072511) as applied to claim 1 above, and further in view of Beeson (US20070251072).
Regarding claim 3, Henrottin and DiGiovanni teach the method of claim 1, but are silent on wherein the predetermined set laser path is a three-dimensional path corresponding to the predefined geometric pattern of the contact surface, wherein the contact surface has a complex three-dimensional surface.
However, Benson teaches wherein the predetermined set laser path is a three-dimensional path corresponding to the predefined geometric pattern of the contact surface, wherein the contact surface has a complex three-dimensional surface ([0024] weld surface generally follows a contour of a leading edge 17, the trailing edge 18, or the top edge 14, [0029] laser processing of edges).
Henrottin, DiGiovanni, and Beeson are considered to be analogous to the claimed invention because they are in the same field of laser treatment devices. It would have been obvious to have modified Henrottin and DiGiovanni to incorporate the teachings of Beeson to have a 3D path along a 3D structure in order to provide a repair method that can restore the approximate geometry, dimension and desired properties of degraded component (Beeson [0007]).
Regarding claim 4, Henrottin, DiGiovanni, and Beeson teach the method of claim 3, and Henrottin teaches wherein the pulsed laser beam is substantially normal to the contact surface during operation (Fig. 14 welding beam 132 shown perpendicular to surface).
Regarding claim 5, Henrottin, DiGiovanni, and Beeson teach the method of claim 4, but Henrottin and Beeson are silent on wherein the single pulse fluence 10 mJ/mm^2 and 205 mJ/mm^2.
However, DiGiovanni teaches the single pulse fluence 10 mJ/mm^2 and 205 mJ/mm^2 ([0028] beam 30 at a fluence between about 0.25 J/cm^2 and about 25 J/cm^2, which is equivalent to a fluence between 2.5 to 250 mJ/mm^2).
It would have been obvious to have modified Henrottin and Beeson to incorporate the teachings of DiGiovanni to have the pulse fluence be between 0.25 J/cm^2 and about 25 J/cm^2to allow the target material to sublimate into a free expanding plasma plume and escape the microstructure of the super abrasive material (DiGiovanni [0025]).
Regarding claim 6, Henrottin, DiGiovanni, and Beeson teach the method of claim 4, and Henrottin teaches wherein the substrate is a stainless steel alloy (Col. 5 lines 55-60 stainless steel substrate).
Regarding claim 8, Henrottin and Beeson teach the method of claim 1, wherein the contact surface is at least one of a portion of a pressure side surface, a portion of a suction side surface, or a portion of a leading edge surface ([0024] weld surface generally follows a contour of a leading edge 17, the trailing edge 18, or the top edge 14, [0029] laser processing of edges).
It would have been obvious to have modified Henrottin and DiGiovanni to incorporate the teachings of Beeson to have the contact surface be a portion of a pressure side surface, a portion of a suction side surface, or a portion of a leading edge surface in order to provide a repair method that can restore the approximate geometry, dimension and desired properties of degraded component (Beeson [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        9/26/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761